368 U.S. 515 (1962)
ST. HELENA PARISH SCHOOL BOARD ET AL.
v.
HALL ET AL.
No. 586.
Supreme Court of United States.
Decided February 19, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Jack P. F. Gremillion, Attorney General of Louisiana, W. Scott Wilkinson and Victor A. Sachse, Special Assistant Attorneys General, Carroll Buck, M. E. Culligan, George M. Ponder, John E. Jackson, Jr., William P. Schuler, Dorothy Wolbrette, L. K. Clement, Jr. and Harry J. Kron, Jr., Assistant Attorneys General, Albin P. Lassiter and Thompson L. Clarke for appellants.
Jack Greenberg, James M. Nabrit III and A. P. Tureaud for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.